EXHIBIT 23.1 Stan J.H. Lee, CPA 2160 North Central Rd. Suite 209 Fort Lee NJ 07024 P.O. Box 436402 San Diego CA 92143-6402 619-623-7799 Fax 619-564-3408 E-mail: stan2u@qmail.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Pre-effectiveForm S-1 Amendment No 2 , of our report dated May 31, 2013 , relating to the audited financial statements of Ion-3 Corporationas of December 31, 2012and for the period from January 31, 2012 (inception) to December 31, 2012 and to the reference to our Firm under the heading "Experts" in the Prospectus. /s/ Stan J.H. Lee. CPA STAN J.H. Lee, CPA May 31, 2013 Fort Lee, New Jersey
